DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are moot in view of a new ground of rejections.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 17, 19-21, 23-25, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al.  (US 2017/0201562 A1 – hereinafter Moon), Luks et al. (US 2013/0151534 A1 – hereinafter Luks), Clatworthy et al. (US 2007/0147654 A1 – hereinafter Clatworthy), and Des Jardins (US 2017/0147576 A1 – hereinafter Des Jardins).
Regarding claim 1, Moon discloses a method for automatically producing a video program in accordance with a script, comprising: at least one of recording and storing various media assets in a content database (Fig. 1A; [0040]), together with metadata relating to each of the media assets ([0014]); indexing the media assets ([0047]); analyzing text from a script to locate one or more relevant indexed media assets ([0041]; [0079]-[0081]; Fig. 4A – analyzing a scenario, which is a storyline written by a user to search relevant media fragments using natural language processing in step S408); and assembling the located one or more media assets into a video program in accordance with the script ([0088] – combining the relevant media fragments into a new media), wherein the various media assets comprise raw video footage or portions of raw video footage obtained from various sources relating to a variety of different video content subject matter recorded at different times and/or at different locations (Fig. 1A; [0040] – raw video footage or portions of raw video footages obtained from devices and cloud, internet sites etc.); the script comprises a written story ([0041]; [0079] – a storyline written by a user); and the various media assets were not originally produced in accordance with the script ([0041]; [0079]; Figs. 1A-1B; Fig. 4A – the media assets are captured by different individuals or obtained from different sources on internet and have nothing to do with the storyline written the user); the analyzing of the text from the script to locate one or more relevant media assets comprises: parsing text from the script into script keywords ([0015]; [0024]; [0078]-[0079]; Fig. 4A – step S405 – extracting keywords from scenario data); generating a query based on the keyword to search the content ([0015]; [0024]; [0078]-[0079]; Fig. 4A – step S405 – generating queries to search for contents).
However, Moon does not disclose tagging each media asset with a unique content ID, the unique content ID associating the metadata with the media asset; assigning a time code to each frame of a media asset; the generating the keywords to search the content database comprising: searching the content database to locate stored metadata relevant to the script keywords using the natural language processing; determining the content ID for each of the located metadata; identifying the one or more media asset corresponding to the content IDs for each of the located metadata; and obtaining the one or more identified media assets or portions thereof based on the time codes of the corresponding located metadata.
Luks discloses tagging each media asset with a unique content ID, the unique content ID associating the metadata with the media asset ([0023]; [0079]; [0082] – each media asset has a document ID, the corresponding metadata term also has a document ID); assigning a time code to each frame of a media asset ([0007]); the generating the query based on the keyword to search the content database to locate identified media assets or portions comprising: searching the content database to locate stored metadata relevant to the keywords ([0079]-[0082] – locating metadata terms relevant to keywords tom, cruise, and dancing); determining the content ID for each of the located metadata ([0079]-[0082] – determining document ID, e.g. document 2, for the located metadata terms); identifying the one or more media asset corresponding to the content IDs for each of the located metadata ([0079]-[0082] – identifying the media asset identified by the document ID, e.g. document 2); and ([0022]; [0078]-[0082] – obtaining a specific segment using the start time and stop time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Luks into the method taught by Moon to make retrieval of relevant portions of media assets more effective (Luks: [0007]).
However, Moon and Luks do not disclose using natural language processing to analyze text from the script and information from the media assets, the analyzing of the information from the media assets using the natural language processing comprises at least voice to text processing of the media assets.
Clatworthy discloses using natural language processing to analyze text from a script ([0086]-[0088]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Clatworthy into the method taught by Moon and Luks to allow the user to write the story using natural language and process the script accurately.
Moon, Luks, and Clatworthy do not disclose using natural language processing to analyze information from the media assets, the analyzing of the information from the media assets using the natural language processing comprises at least voice to text processing of the media assets.
Des Jardins discloses using natural language processing to analyze information from the media assets, the analyzing of the information from the media assets using the ([0016]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Des Jardins into the method taught by Moon, Luks, and Clatworthy to identify subject matter from the spoken audio of the media assets accurately so that a better matching with the story can be achieved. 
Regarding claim 3, Luks also discloses the time code comprises one of a time stamp or a sequence number ([0007]; [0078] – at least a timestamp).
Regarding claim 4, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above, in which Luks also discloses the indexing comprises: analyzing images from the media asset to recognize features comprising at least one of items, actions, and people ([0006]; [0070]; [0082]; [0096]-[0097]; Fig. 5 – at least items, e.g. objects appearing in a scene, actions, e.g. dancing, walking, and people, e.g. an actor); determining keywords associated with at least some of the features ([0079]-[0081] – determining keywords such as tom cruise and dancing associated with an actor and his action in the scene); associating the features, keywords, and text with the content ID of the media asset together with the time code identifying a location of the features, keywords, and text within the media asset ([0078]-[0081]); and storing the features, keywords, and text together with the associated content ID and the time code in the content database ([0078]-[0081] – storing metadata terms in index database) and Des Jardins also discloses converting speech from the media asset into text ([0016]).

Regarding claim 5, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above, in which Moon and Luks also disclose the analyzing of the text from the script to locate one or more relevant media assets further comprises: searching the content database to locate features, keywords, or text relevant to the script keywords using the natural language processing (Luks: [0079]-[0082] – in view of Moon disclosing the keywords as script keywords); and obtaining one or more media assets corresponding to the located features, keywords, or text based on the content ID and time code of the corresponding metadata, features, keywords, or text (Luks: [0082] – obtaining specific segments based on document ID and time codes).
Regarding claim 7, Moon also discloses the media asset comprises at least one of a video, a portion of a video, a single frame of a video, multiple frames of a video, and a still image (Fig. 1A – at least a video or an image).
Regarding claim 8, Luks also discloses the video program comprises one of a news program, a sports program, a weather program, a live program, a live event, or an entertainment program ([0082] – at least an entertainment program).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Luks mentioned above into the method taught by Moon, Luks, Clatworthy, and Des Jardins as previously proposed to produce various types of programs.
Regarding claim 9, Moon also discloses the media asset is obtained from a user's recording device, recording of raw video footage, television production video (Fig. 1A – at least a cloud storage).
Claim 17 is rejected for the same reason as discussed in claim 1 above.
Claim 19 is rejected for the same reason as discussed in claim 3 above.
Claim 20 is rejected for the same reason as discussed in claim 4 above.
Claim 21 is rejected for the same reason as discussed in claim 5 above.
Claim 23 is rejected for the same reason as discussed in claim 7 above.
Claim 24 is rejected for the same reason as discussed in claim 8 above.
Claim 25 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 33, Moon also discloses the script is created without knowledge of the media assets (Figs. 1A-1B; [0041]; [0079] – the storyline is written by a user without knowledge of media assets obtained by other individuals or stored by others in the internet).
Claim 34 is rejected for the same reason as discussed in claim 17 above.
Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Luks, Clatworthy, and Des Jardins as applied to claims 1, 3-5, 7-9, 17, 19-21, 23-25, and 33-34 above, and further in view of Fasciano (US 2001/0047266 A1 - hereinafter Fasciano).
Regarding claim 16, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose the video program to one of a targeted individual or a targeted group in accordance with a target profile.
Fasciano also discloses tailoring a video program to one of a targeted individual or a targeted group in accordance with a target profile ([0028]).

Claim 32 is rejected for the same reason as discussed in claim 16 above.
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Luks, Clatworthy, and Des Jardins as applied to claims 1, 3-5, 7-9, 16-17, 19-21, 23-25, and 32-34 above, and further in view of Accardo et al. (US 2016/0119655 A1 - hereinafter Accardo).
Regarding claim 6, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 4 above, in which Luks also disclose determining features keywords, and text from the media asset (Luks: [0006]; [0070]; [0082]; [0096]-[0097]; Fig. 5 – at least items, e.g. objects appearing in a scene, actions, e.g. dancing, walking, and people, e.g. an actor).
However, Moon, Luks, Clatworthy, and Des Jardins do not disclose utilizing human input.
Accardo discloses utilizing human input in determining features from the media asset ([0006]; [0033]-[0034]).
One of ordinary skill in the art before the effective filing date of the claimed invention into the method taught by Moon, Luks, Clatworthy, and Des Jardins to improve the accuracy of the identification of the features (Accardo: [0034]).
Claim 22 is rejected for the same reason as discussed in claim 6 above.
Claims 10-12, 15, 26-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Luks, Clatworthy, and Des Jardins as applied to claims 1, 3-5, 7-9, 17, 19-21, 23-25, and 33-34 above, and further in view of Suri et al. (US 2013/0216205 A1 – hereinafter Suri).
Regarding claim 10, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose the metadata comprises at least one of date and time information of the corresponding media asset recording and geographic position information indicative of a recording location of the recording device during the recording.
Suri discloses metadata comprises at least one of date and time information of a corresponding media asset recording and geographic position information indicative of a recording location of a recording device during the recording ([0046]-[0047]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Suri into the method taught by Moon, Luks, Clatworthy, and Des Jardins to facilitate selecting and/or ordering of the assets with the program.
Regarding claim 11, Luks also discloses the metadata further comprises at least one of recording device location, length of video, video and audio format, time code, size of video file, recording device identification information, ownership and copyright information, and additional metadata information predefined or dynamically logged by the user ([0006]; [0078]-[0079] – at least time codes and additional metadata information). The motivation for incorporating Luks into the method of Moon has been discussed in claim 1 above.
Regarding claim 12, Luks also discloses the additional metadata information comprises at least one of assignment name, geographic location, user name, story title, subject matter reference, program name, source information, type of recording ([0006]). The motivation for incorporating Luks into the method of Moon has been discussed in claim 1 above.
Regarding claim 15, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose at least certain of the media assets comprise special effects graphics and video clips; including special effects in the video program in response to special effects key words in the script.
Suri discloses at least certain of media assets comprise special effects graphics and video clips ([0051]-[0052]); including special effects in a video program in response to special effects key words in the script ([0051]-[0052]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Suri into the method taught by Moon, Luks, Clatworthy, and Des Jardins to add special visual effects into the video program to make the video program more attractive.
Claim 26 is rejected for the same reason as discussed in claim 10 above.
Claim 27 is rejected for the same reason as discussed in claim 11 above.
Claim 28 is rejected for the same reason as discussed in claim 12 above.
Claim 31 is rejected for the same reason as discussed in claim 15 above.
Claims 13-14, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Luks, Clatworthy, and Des Jardins as applied to claims 1, 3-5, 7-9, 17, 19-21, 23-25, and 33-34 above, and further in view of Sheedy et al. (US 2010/0185751 A1 – hereinafter Sheedy).
Regarding claim 13, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose the tagging of each media asset with the content ID comprises inserting the content ID into a video stream of the media asset at regular intervals.
Sheedy discloses tagging of media assets with content IDs comprises inserting the content IDs into a video stream of the media assets at regular intervals ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sheedy into the method taught by Moon, Luks, Clatworthy, and Des Jardins to facilitate identifying the media assets when different media assets are transported within a single video stream.
Regarding claim 14, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose the tagging of each media asset with the content ID comprises one of: embedding the content ID in a compressed video stream of the media asset; embedding the content ID in a compressed audio stream of the media asset; embedding the content ID as a Watermark in an uncompressed video stream of the media asset; embedding the content ID as a Watermark in an uncompressed audio stream of the media asset; embedding the content ID as file name for the media asset; and embedding the content ID in a serial digital interface (SDI) signal for the media asset.
Sheedy discloses tagging of media assets with a content ID comprises one of: embedding the content ID in a compressed video stream of the media asset; embedding the content ID in a compressed audio stream of the media asset; embedding the content ID as a Watermark in an uncompressed video stream of ([0022] – at least embedding the content ID into an MPEG stream, which is a compressed video stream).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sheedy into the method taught by Moon, Luks, Clatworthy, and Des Jardins to facilitate identifying the media assets when different media assets are transported within a single video stream.
Claim 29 is rejected for the same reason as discussed in claim 13 above.
Claim 30 is rejected for the same reason as discussed in claim 14 above.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Luks, Clatworthy, and Des Jardins as applied to claims 1, 3-5, 7-9, 17, 19-21, 23-25, and 33-34 above, and further in view of Wang et al. (US 2016/0098998 A1 – hereinafter Sheedy).
Regarding claim 35, see the teachings of Moon, Luks, Clatworthy, and Des Jardins as discussed in claim 1 above. However, Moon, Luks, Clatworthy, and Des Jardins do not disclose at least a portion of the media assets comprise third party assets made available to a user via a video marketplace for a fee.
Wang discloses at least a portion of media assets comprise third party assets made available to a user via a video marketplace for a fee ([0021]; [0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the method taught by Moon, Luks, Clatworthy, and Des Jardins to enhance the user’s 
Claim 36 is rejected for the same reason as discussed in claim 35 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484